The above cause was orally argued and submitted with cause No. 17513, Kirby Fitzpatrick v. State Election Board et al., this day decided. 121 Okla. 83, 248 P. 569.
The same questions, both of law and fact, which are involved in this case were decided in cause No. 17513, and the decision in this case follows the decision in that case.
The syllabus in that case is referred to and made the syllabus in this case.
The judgment of the trial court is reversed, with directions to issue the order of injunction herein sought.
MASON, PHELPS, LESTER, HUNT, CLARK, and RILEY, JJ., concur. NICHOLSON, C. J., dissents. The dissenting opinion of BRANSON, J., in Cause No. 17513 is made a dissenting opinion in this case.